Citation Nr: 1007468	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-23 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a March 2008 notice of disagreement, the Veteran's 
representative raised a claim for entitlement to an earlier 
effective date for service connection for PTSD.  That matter 
is referred to the RO for appropriate development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The June 2006 rating decision granted service connection for 
PTSD and assigned a 30 percent rating.  In a May 2007 notice 
of disagreement, the Veteran expressed disagreement with the 
initial rating assigned.  In May 2007, the Veteran's 
representative submitted a notice of disagreement with the 
rating assigned for PTSD.  The notice of disagreement 
presented claims for service connection for alcohol 
dependence secondary to PTSD and a total disability rating 
based upon individual unemployability (TDIU). 

A September 2008 rating decision denied the Veteran's claim 
for entitlement to a TDIU based upon a finding that the 
Veteran did not meet the schedular criteria for a TDIU.  

The RO has not yet adjudicated the claim for entitlement to 
service connection for alcohol dependence.  In an August 2008 
letter, the RO incorrectly advised the Veteran that 
alcoholism is not subject to service connection on a 
secondary basis.  While the law prohibits service connection 
for primary alcohol or drug abuse as well as for conditions 
which are secondary to such primary alcohol or drug abuse, 
compensation is allowed for a substance abuse disorder that 
is secondary to an established service-connected disability, 
such as a psychiatric disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  In Allen, the Court indicated 
that veterans could only recover if they can "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder."  Id. at 1381.  The Court further stated that such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.  

Given the foregoing, a remand is necessary in order for the 
RO to adjudicate the Veteran's claim for service connection 
for alcohol dependence secondary to PTSD and readjudicate the 
Veteran's claim for entitlement to a TDIU.  The Veteran's 
claims for service connection for alcohol dependence and a 
TDIU are inextricably intertwined with the rating assigned 
for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, appellate consideration of the Veteran's 
claim for an increased rating for PTSD will be deferred 
pending the additional development described below.   

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be provided with 
VCAA notice regarding his claim for 
service connection for alcohol dependence 
secondary to service connected PTSD.  

2.  The RO should adjudicate the issue of 
entitlement to service connection for 
alcohol dependence secondary to PTSD. 

3.  Thereafter, the RO should 
readjudicate the claims for entitlement 
to a TDU and increased rating for PTSD.  
If the benefits on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) and afforded an 
applicable opportunity to respond.  The 
case should be returned to the Board, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


